82 U.S. 382 (1872)
15 Wall. 382
PENNYWIT
v.
EATON.
Supreme Court of United States.

Mr. A.H. Garland, for the plaintiffs in error.
Mr. W.M. Rose, contra.
*383 *384 The CHIEF JUSTICE delivered the opinion of the court.
Two questions are presented, both of which have been adjudicated. The first relates to the proceeding of the court of Louisiana, by which the original judgment was rendered. It is claimed that this was a proceeding in admiralty. It was, in fact, a proceeding against the persons of the defendants, instituted by attachment. Such a suit, we have held, is not a proceeding in admiralty.[*]
The second question relates to the validity of the appointment of the judge who presided in the court of the Fourth District of New Orleans. His commission came from the military governor, who was appointed by the President during the late war. We have already decided that such appointments were within the power of such a governor.[]
There can have been no good ground for the writ of error under the former adjudications of this court, and there is no attempt to question these adjudications. We are obliged, therefore, to regard this writ of error as prosecuted for delay.
The judgment of the Supreme Court of Arkansas must be
AFFIRMED, WITH TEN PER CENT. DAMAGES.
NOTES
[*]  The Genesee Chief v. Fitzhugh, 12 Howard, 443; Jackson v. Steamboat Magnolia, 20 Id. 296; Taylor v. Carryl, Ib. 583; The Hine v. Trevor, 4 Wallace, 555; The Belfast, 7 Id. 624; Leon v. Galceran, 11 Id. 185.
[]  Handlin v. Wickliffe, 12 Id. 173; Leitensdorfer v. Webb, 20 Howard, 177; The Grapeshot, 9 Wallace, 133.